Title: Benjamin Harrison to the Virginia Delegates in Congress, 25 October 1783
From: Harrison, Benjamin
To: Virginia Delegates


        
          Gentlemen
          Octo: 25th. 1783.
        
        I am much disappointed in not receiving a letter from you by the last post, as we are all anxious to know where Congress means to fix its permanent residence, reports say it is to be in the woods near Princeton or on the delaware a little below Trenton. I think it impossible that either can be true. If I should be mistaken it will fix this state in an opinion that there is a decided majority against the southern states, and that they are not to expect that justice they are entitled to when the interest of the other states shall induce a deviation from it. Tho’ great offers were made Congress to remove to us yet I never expected a compliance nor would I have voted for it if not Commanded so to do, as the common principles of honor would have forbidden it. Maryland is the central state and there it ought to have been fixed, no great matter in what part of it tho’ George town was certainly the most proper. A sufficient of members are not yet met to hold the assembly nor do I think we shall have one before the middle of next week.
        I am &c.
      